Citation Nr: 0201302	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-10 175	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) death 
pension benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran's daughter and stepdaughter


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had recognized military service from January 1941 
to October 1945.  He died in June 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the VA 
Regional Office (RO) located in Manila, the Republic of the 
Philippines, which denied the appellant recognition as the 
veteran's surviving spouse for the purpose of VA death 
pension benefits.

In June 2001 the appellant and the veteran's daughter and 
stepdaughter appeared at a hearing and testified before the 
undersigned Member of the Board, sitting in Manila.  A 
transcript of that testimony has been associated with the 
claims file.

This is a contested claim since allowance of the appellant's 
appeal could result in a loss of benefits to the appellee.  
As a simultaneously contested claim, special procedural 
regulations are applicable.  Under 38 C.F.R. § 19.100 (2001), 
all interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2001), upon 
the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Pursuant to 38 
C.F.R. § 19.102 (2001), when a substantive appeal is filed in 
a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 
38 U.S.C.A. § 7105A (West 1991).  Further, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and their representative, if 
any, will be allowed to present opening testimony and 
argument; the appellant will then be allowed an opportunity 
to present testimony and argument in rebuttal.  38 C.F.R. § 
20.713(a) (2001).  The record in this case shows that both 
the appellant and the appellee were provided with a statement 
of the case, the appellee was advised of the substance of the 
appellant's appeal, and, both parties have been afforded 
opportunity to attend a hearing or to otherwise offer 
argument pertinent to the matter on appeal.  Accordingly, the 
RO has fully complied with the above-cited procedures.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In 1985, the veteran obtained a Philippine court decree 
declaring the appellee, his spouse, presumptively dead for 
all legal purposes.

3.  In 1986 the veteran entered into a valid marriage with 
the appellant as prescribed by the laws of the Philippines.

4.  The 1986 marriage between the veteran and the appellant 
has not been declared void or annulled by a Philippine court, 
nor has the appellee entered a recorded appearance with a 
Philippine court to terminate the 1986 marriage between the 
appellant and the veteran.

5.  From the time of their marriage to the time of the 
veteran's death, the appellant and he were living together as 
husband and wife; the appellant has not since remarried or 
held herself out as the spouse of another.


CONCLUSION OF LAW

The appellant is properly recognized as the surviving spouse 
of the veteran for VA death benefit purposes.  
38 U.S.C.A. §§ 101(3), 103, 1541 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(j), 3.3(b)(4), 3.50, 3.53, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, but after the RO's most 
recent consideration of the issue on appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The contesting parties are not prejudiced by the Board's 
consideration of this claim pursuant to the new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.  In this case, the appellant and 
the appellee have been notified as to the laws and 
regulations governing spousal recognition for the purposes of 
obtaining VA death pension benefits, and have also been 
advised of the evidence considered in connection with this 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  See 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  The RO has 
associated with the claims file records submitted by the 
parties.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).  Both parties have 
also had the opportunity to provide argument, to include 
testimony at a personal hearing.  

For the reasons set out above, the parties will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the parties the opportunity to 
respond specifically to the new regulatory language.  A 
remand for adjudication by the RO would thus serve only to 
further delay resolution of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran married the appellee in the Republic of the 
Philippines in July 1945; the record contains a copy of the 
marriage contract between the veteran and the appellee, as 
well as a certification of that marriage from the local civil 
registrar.  They resided in the Philippines after their 
marriage and had two children together.  

Sometime in or around 1960, the veteran left the appellee and 
began living with the appellant.  Together he and the 
appellant had three surviving children.

In February 1980, the veteran applied for VA pension 
benefits.  At that time he indicated the appellee was still 
living, but that they had been separated as husband and wife 
and he was instead living with the appellant as his common 
law spouse.  On his income statement, submitted in connection 
with his claim, the veteran stated, 

I am giving the full authority to my 
common-law-wife, [the appellant], who is 
the guardian of my 3 children, and my 
legal wife, [the appellee], which we 
separated 20 years ago since 1960, I have 
been treated and hospitalized and my 
common-law-wife is the one who took care 
of me because [the appellee] left me and 
we don't see each other since then.

In July 1980, the RO awarded the veteran pension benefits.

In an income statement submitted in October 1985 the veteran 
indicated he was married but not living with his legal 
spouse.

The claims file contains a copy of a March 1985 decision of 
the Regional Trial Court of the Republic of the Philippines 
relevant to the verified petition for the declaration of 
death of the appellee filed by the veteran.  The decision 
sets out that the veteran established a separate residence 
from the appellee in 1960 due to the nature of his employment 
and that the appellee refused to live with him.  He indicated 
he made periodic visits until 1962 when he discovered the 
appellee was no longer living there and that his attempts to 
determine whether or not she was still alive were 
unsuccessful.  He reported he had not since heard from or 
about the appellee and petitioned that she be declared dead 
for all legal intents and purposes.  The Court found that the 
veteran had made persistent efforts to locate the appellee, 
but that inquiries to relatives and neighbors and 
acquaintances were unsuccessful in locating the appellee or 
determining whether she was still living.  A manifestation 
dated in October 1985, indicates that the March 1985 decision 
relevant to the declaration of the death of the appellee was 
published in the newspaper for a stated period, followed by a 
six-month waiting period, after which the declaration of the 
appellee's death was granted.

The record contains a copy of a certification of marriage 
between the veteran and the appellant in February 1986, 
signed by the local civil registrar.  On that document the 
veteran is stated to be a widower. 

In February 1986, the veteran sought additional pension 
benefits based on the appellant's dependency status.  

In a deposition dated in October 1986, the veteran provided 
information relative to his marriages to the appellee and the 
appellant.  He said that he had no contact with the appellee 
since 1962, at which time he was working and staying in 
Angeles City.  He stated that the appellee resided at their 
residence in Malolos at that time.  He stated that the 
appellee visited him in Angeles City in 1960 while he was 
living with the appellant and on that occasion the appellant 
saw the appellee but they did not talk.  He stated the 
appellee "perhaps did not know [the appellant]."  He said 
he made occasional visits to the appellee between 1960 and 
1962 and always discussed with her the idea of her coming to 
Angeles City to join him, but that she persisted in her 
decision to remain in Malolos.  The veteran said that in the 
latter part of 1962 he made a visit to his house in Malolos 
to see the appellee and that she was at that time gone.  He 
claimed that he was told by his neighbors that the appellee 
had sold the house and left.  He also said that while he made 
inquiries nobody could tell him where the appellee and his 
children had moved.  He said he made no effort to inquire of 
school authorities as to the location of his children as he 
forgot to do so and furthermore did not know where appellee's 
parents or siblings were located.  He said that he did not 
return to Malolos thereafter to further inquire into the 
whereabouts of the appellee.

In an October 1986 deposition, the appellee's brother stated 
that the veteran abandoned his family about 1959 or 1960 and 
that while the appellee sought to locate him for 
approximately five years thereafter, even to the point of 
contacting the veteran's parents, she was unsuccessful.  He 
said that after the veteran left, the appellee sold their 
house and stayed with her brother for many years.  He said he 
lived in close proximity to the house she had sold and that 
his house was the house in which the veteran and the appellee 
got married.  When told that the veteran had said he was 
unable to locate the appellee upon finding his house sold, 
the appellee's brother responded, "This is a lie, how can he 
tell that when our family house is just near their former 
house."  He added that if they came to look for the appellee 
and the children the neighbors would have been able to tell 
the veteran where they were.

A VA field examiner also reported that former neighbors of 
the veteran were contacted and confirmed that the appellee 
went to live with her brothers and sisters two houses away 
from the original house of the veteran and that she never 
left that location or lived with another man until such time 
as she joined her daughter in Canada.  

In a decision dated in October 1987, the Board found that 
under Article 83 of the Civil Code of the Philippines the 
veteran had established the presumptive death of the appellee 
and thus satisfied the legal requirements to contract a valid 
marriage to the appellant.  In a dissenting opinion, it was 
noted that Article 83 of the Philippine Civil Code 
contemplated that when the veteran entered into the marriage 
with the appellant he did so in the good faith belief that 
the appellee was dead.  The dissent observed that there was 
substantial evidence that the veteran knew or could have 
easily learned of the appellee's whereabouts at the time of 
the petition to have her declared dead and that in fact he 
did not have a good faith belief in her death.  Accordingly, 
it was the dissenter's opinion that the ceremonial marriage 
to the appellant should be void ab initio under Article 83 of 
the Philippine Civil Code.  An expanded panel of the Board 
was evenly divided on this question.  The recognition of the 
appellant as the spouse of the veteran for VA benefit 
purposes in that decision was granted by a deciding vote of 
the Board chairman pursuant to 38 C.F.R. § 19.81(b) (1987).

The RO requested reconsideration of the Board decision, 
pointing out that VA has the legal authority to look behind 
foreign court decisions in situations affected by fraud and 
cited a VA General Counsel opinion, No. 21-79.  The Board 
denied reconsideration, and the Board's 1987 decision 
recognizing the appellant as the veteran's dependent spouse 
for purposes of additional pension benefits was final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).  

Statements received from the veteran during the remainder of 
his life are consistent in his recognition of the appellant 
as his legal spouse.  He died in June 1999 and the appellant 
thereafter claimed entitlement to VA death pension benefits 
as the veteran's surviving spouse.  The appellee later also 
claimed entitlement to such benefits, stating the cause of 
her separation from the veteran was that he left to live with 
another woman in or around 1965.  

In October 1999 and November 1999, a VA field examiner 
deposed the appellee and the appellant for the purpose of 
determining whether the veteran's marriage to the appellant 
could be deemed valid.  In her deposition, the appellee 
stated that she married the veteran just after World War II 
and that the veteran abandoned her.  She said that, following 
his abandonment, she stayed in Malolos near her siblings 
until she left for Canada in 1979 to be with her daughter.  
Her sister and the veteran's son corroborated information 
provided by the appellee.  

The appellant stated that she first met the veteran in 1959 
and that they lived together as husband and wife shortly 
thereafter.  She said she only came to know about his prior 
marriage to the appellee less than a year after their 
relationship was established.  When asked if she had ever met 
the appellee prior to her marriage to the veteran, she 
related:

I met her at the bar where the veteran 
was working then.  An employee of the bar 
told me the (sic) she was [the appellee], 
the first and legal wife of the veteran.  
I did not speak with her nor she came to 
know about me as the common-law wife of 
her husband.

The appellant added that she had confronted the veteran about 
the appellee at the time and he told her that they were 
separated and that he no longer loved her.  With respect to 
the veteran's petition to have the appellee presumed dead, 
she said that she did not make any presumptions that appellee 
was dead and could not tell if she was alive or not at the 
time the decree was granted.  She said that she was not aware 
what the veteran did to obtain the court decree.  

The appellee, in a statement received in July 2000, has 
asserted that the veteran deserted her and her children in 
1960 to live with the appellant.  She stated in the beginning 
she made efforts to find the veteran in the places he used to 
work but was unsuccessful.  While the veteran in his petition 
to the court noted above made a presentation of actively 
seeking to find the appellee, whom who he indicated had 
disappeared, the appellee asserts that the veteran did not 
avail himself of all possible venues in his efforts to locate 
her.  Here, she points out, while she changed residences 
during her abandonment she never moved from the street on 
which they lived and reasonable inquiry to neighbors on the 
part of the veteran would have revealed her whereabouts.  She 
also stated that her whereabouts were a known fact to anybody 
in that area and, if necessary, the veteran could have easily 
contacted her relatives to determine where she was, but made 
no effort to do so.  

The appellant, in statements and testimony, including 
testimony at her hearing in June 2001, has urged the Board to 
recognize her as the veteran's legal surviving spouse.  She 
has testified that she and the veteran started living 
together in 1960 and the veteran informed her at that time 
that he was divorced.  She said that she lived with the 
veteran continuously since 1960, had four children from the 
relationship, and learned about the marriage of the veteran 
to appellee only after the veteran's death in June 1999.

Analysis

The governing statute provides that VA shall pay a pension to 
each veteran of a period of war (meeting prescribed service 
requirements) who is permanently and totally disabled from 
nonservice-connected disability.  38 U.S.C.A. § 1521 (West 
1991); see also 38 C.F.R. § 3.3(a)(4) (2001).  Such pension 
is payable at a prescribed rate based on consideration of the 
veteran's income.  Additional amounts are authorized in 
recognition of dependents, to include where a veteran is 
living with or reasonably contributing to the support of his 
or her spouse.  Pension rates are increased periodically 
based on consideration of factors to include cost of living 
adjustments and subsistence rates.  Id. 

The veteran upon whose service this claim rests was in 
receipt of nonservice-connected pension benefits during his 
lifetime.  The award to the veteran included amounts for his 
dependent children, and for the appellant who was recognized 
by VA as the veteran's spouse during his lifetime.  It was 
the veteran's clear intent that the appellant be recognized 
and provided for as his spouse.

The law further provides that death pension benefits may be 
paid to a surviving spouse who was married to a veteran of 
World War II for one year or more prior to the veteran's 
death, or for any period of time if a child was born of the 
marriage, or was born to them before the marriage, or prior 
to January 1, 1957.  38 U.S.C.A. § 1541(a).  Both the 
appellant and the appellee claim entitlement to recognition 
as the veteran's surviving spouse for the purposes of VA 
death pension benefits.

In order to succeed in establishing status as a claimant for 
the purposes of entitlement to VA death benefits, the 
appellant must submit evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction, 
showing that both she and the veteran had the legal capacity 
to marry without legal impediment relative to the appellee's 
marriage to the veteran.  The appellant must also meet the 
criteria of surviving spouse.  See 38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  

The question as to whether the appellant met the criteria of 
"spouse" during the veteran's lifetime, was addressed by a 
final Board decision in October 1987.  The Board determined 
that the appellant was the veteran's spouse for the purpose 
of his own entitlement to additional pension monies based on 
a dependent spouse.  In contrast, the instant appeal is based 
on whether a party other than the veteran is entitled to 
benefits.  As such, the matter will be adjudicated without 
regard to determinations made during the veteran's lifetime.  
Cf. Zevalkink v. Brown, 6 Vet. App. 483, 492 (1994), aff'd 
102 F.3d 1236 (Fed. Cir. 1996).

For VA benefit purposes, a "spouse" is a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j).  38 C.F.R. § 3.50(a); see also 
38 U.S.C.A. § 101(31).  38 C.F.R. § 3.1(j) defines marriage 
as a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  Both the marriage between the veteran and the 
appellee and the marriage between the veteran and the 
appellant took place in the Republic of the Philippines.  
Also, the veteran and the appellant lived in the Philippines 
during their marriage and up until the time of the veteran's 
death, and the appellant continues to live in the 
Philippines.  As such, Philippine law governs determinations 
as to whether those marriages, and any terminations thereof, 
were valid.  

Neither the fact nor the validity of the veteran's marriage 
to the appellee in July 1945 are in dispute.  The record 
contains proof of such marriage consistent with 
38 C.F.R. § 3.205(a)(1), (4) (a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record, or, the original 
certificate of marriage) and meeting the requirements for a 
valid marriage under Philippine law.

The appellant does not argue and the evidence does not show 
that the veteran's marriage to the appellee was annulled, 
voided or terminated by divorce.  The facts instead show that 
the veteran obtained a court decree that his former spouse, 
the appellee, was presumed dead for all legal purposes, thus 
leaving him with the legal capacity to marry the appellant.  
The appellee disputes the validity of the court's 
determination, and thus questions the validity of the 
subsequent marriage between the appellant and the veteran.

Laws regarding marriage were originally located in Title 3 of 
Book 1 of the Philippine Civil Code.  These laws were 
reorganized and made a part of Title 1 of the Philippine 
Family Code, which was promulgated by the President of the 
Philippines in July 1987.  Enactment of the Philippine Family 
Code repealed Title 3 of Book 1 of the Philippine Civil Code.  

The Philippine Family Code did not become effective until 
after the date of the appellant's marriage to the veteran in 
1986.  The Philippine Family Code provides that it shall have 
retroactive effect insofar that it does not impair rights 
granted under the Philippine Civil Code or of the laws.  See 
The Family Code of the Philippines, Title 12, Article 256 
(1992 ed.).  The Board will thus apply the laws most 
favorable to the appellant, whether located in the Philippine 
Civil Code or in the Philippine Family Code.

Under the Philippine Civil Code, Chapter 1 states the 
requisites of marriage.  In order for a marriage to be 
solemnized, Article 53 (Articles 2 and 3) requires that there 
be legal capacity of the contracting parties, their freely 
given consent, authority of the person performing the 
marriage, and a marriage license except in the case of a 
marriage of "exceptional character."  Article 54 (Article 
5) provides that any person of the required age may contract 
a marriage if not under any of the impediments mentioned in 
Articles 80 to 84.

Chapter 2 describes different types of marriages that are 
considered marriages of "exceptional character," which by 
law may be solemnized without the obtaining of a marriage 
license.  Article 76 (Article 34) identified one such type of 
marriage that may be solemnized without a license.  This 
marriage requires the parties to be unmarried, they have 
lived together as husband and wife for at least five years, 
and they desire to marry each other.  The parties are further 
required to state those facts in an affidavit and the 
official authorized under law to solemnize the marriage must 
state in an affidavit that it is his or her opinion that no 
legal impediment to the marriage existed.  [Article 34 of the 
Philippine Family Code explicitly requires that no legal 
impediment to the marriage exist.]

Chapter 3 discusses legal impediments to marriage which will 
render the marriage "void" or "voidable."  Article 80(4) 
(Article 35(4)) provides that certain types of marriages are 
void from the beginning.  One type of such marriage is a 
bigamist marriage.  That is, if one of the parties to a 
marriage is already married to someone else, he or she does 
not possess the legal capacity to contract and marry the 
second time.  Article 83(2) provides, however, that the 
second marriage is not void when:  

The first spouse had been absent for 
seven consecutive years at the time of 
the second marriage without the spouse 
present having news of the absentee being 
alive, ...or if the absentee is presumed 
dead according to Articles 390 and 391, 
the marriage so contracted shall be 
valid...until declared null and void by a 
competent court.  

Article 390 indicates that "[a]fter an absence of seven 
years, it being unknown whether or not the absentee still 
lives, he shall be presumed dead for all purposes, except for 
those of succession."  [Article 41 of the Philippine Family 
Code, the corresponding law to Article 83(2) of the 
Philippine Civil Code, requires that the prior spouse has 
been absent for four consecutive years rather than seven 
years and the spouse present has a well-founded belief that 
the absent spouse was already dead.  In contrast to Article 
83(2) of the Philippine Civil Code, to contract a subsequent 
marriage under Philippine Family Code, the spouse present 
must institute a legal proceeding to obtain a declaration of 
presumptive death of the absentee spouse.].  In sum, the 
first marriage is dissolved by operation of law by presuming 
the first wife is dead.  Once the first marriage has been 
found dissolved by death, the legal impediment of a prior 
marriage no longer exists so that the spouse present gains 
the legal capacity to contract the second marriage.

Both the veteran, during his lifetime, and the appellee in 
the context of this appeal, have provided testimony that at 
the time of the veteran's marriage to the appellant it had 
been more than seven years since he had contact with the 
appellee.  Moreover, the veteran did obtain a declaration of 
presumptive death under Philippine law in a competent 
Philippine court.  He followed the legal requirements as set 
out under Philippine law to file and effectuate such 
declaration.  Having obtained such he was free to contract to 
marry the appellant under Philippine law.  

Although the record raises questions as to the veteran's 
diligence in attempting to locate the appellee, and as to the 
appellant's knowledge of the appellee's existence or the 
circumstances of the veteran's separation from the appellee, 
the law of the Philippines governs this question.  The 
Philippine court's declaration of presumptive death has not 
been overturned.  The appellee has not, in fact, sought to 
have such overturned in the Philippine legal system.  In sum, 
Philippine law currently recognizes the declaration of 
presumptive death of the appellee as valid.  There is no 
evidence of record that the veteran and the appellant were 
not otherwise of legal capacity to marry in 1986.

The Board continues to note that the appellant and the 
veteran were ceremoniously married in 1986, as certified by a 
local registrar in the Republic of the Philippines.  At that 
time they had already lived together as husband and wife for 
more than five years and clearly had the intent and desire to 
marry each other and to live with and support each other in a 
spousal relationship.  At the time of the marriage the 
veteran identified himself as a widower and the appellant 
identified herself as single, in effect asserting the lack of 
any legal impediment to the marriage.  The veteran and the 
appellant thereafter lived together as husband and wife with 
their three surviving children and held themselves out as a 
married couple.  Such marriage was registered and certified 
by Philippine officials and is recognized in the Philippines 
as a valid marriage.  Also, as stated, VA recognized the 
appellant's status as the veteran's spouse for over a decade 
prior to the veteran's death.  While the Board's October 1987 
decision recognizing the appellant as the veteran's dependent 
spouse may not be binding on the Board for purposes of the 
present appeal, the Board's prior adjudication of the same 
basic facts and applicable law is persuasive as to the 
current matter.  Although the benefit now sought technically 
differs from the additional benefit paid to the veteran 
during his lifetime on the basis of the dependency status 
then accorded to the appellant, the essential purpose of both 
benefits is to provide for a veteran's dependents or 
survivors.  The incongruity of this case, as matters now 
stand, is that the appellant is not now recognized as the 
veteran's survivor, for VA purposes, even though VA had 
previously recognized her for many years as the veteran's 
dependent.  

The focus of the appeal is that the appellee was not in fact 
deceased at the time of the marriage between the appellant 
and the veteran.  As set out above, however, Philippine law 
specifically provides that, despite the reappearance of the 
appellee, the marriage between the appellant and the veteran 
remains valid until a formal affidavit of reappearance is 
filed with the Philippine court to terminate the second 
marriage, or until the marriage is otherwise declared null 
and void by a Philippine court.  The appellee has not, in 
this case, filed a formal reappearance or otherwise obtained 
an annulment of the veteran's marriage to the appellant.  
Absent such, the marriage between the appellant and the 
veteran remains valid under Philippine law and the Board must 
recognize such.  

Insofar as Philippine law recognizes the valid termination of 
the veteran's marriage to the appellee by her presumed death, 
and further insofar as Philippine law recognizes the validity 
of the marriage between the appellant and the veteran, to be 
recognized as surviving spouse for VA death benefit purposes, 
therefore, the appellant need only meet the added criteria in 
the definition of surviving spouse under 38 C.F.R. § 3.50(b).

38 C.F.R. § 3.50(b) defines surviving spouse as, with the 
exception of circumstances culled out under 38 C.F.R. § 3.52, 
as,

...a person of the opposite sex whose 
marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the 
time of the veteran's death and:

(1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veteran's death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

(2) Except as provided in § 3.55, 
has not remarried or has not since the 
death of the veteran and after September 
19, 1962, lived with another person of 
the opposite sex and held himself or 
herself out openly to the public to be 
the spouse of such other person.

The appellant has clearly met the surviving spouse criteria 
in this case as the record is completely without evidence 
that she and the veteran ceased to cohabit during his 
lifetime and prior to his death, and is further without 
evidence that the appellant has, at any time after the 
veteran's death, remarried, lived with another man as a 
spouse or otherwise held herself out to be another's spouse.  
Moreover, the Board notes that the recognition of the 
appellant as surviving spouse is consistent with the intent 
and purpose of the benefit sought.  The veteran himself, 
after 1985 and throughout the remainder of his lifetime, 
acknowledged the appellant as his legal and only spouse and 
clearly intended for her to receive benefits based on his 
service, as demonstrated by his efforts to obtain a legal 
presumption of the appellee's death, his marriage to the 
appellant, and his successful attempt to obtain additional VA 
benefits based on her status as his spouse.  The veteran and 
the appellant maintained a marital relationship for decades 
prior to their 1986 marriage, raised children together, and, 
the appellant remained with the veteran up until the time of 
his death.  The veteran made clear his intent that he and the 
appellee had ceased to communicate.  The appellee does not 
appear to have sought to know the veteran's whereabouts.  VA 
recognized the above during the veteran's lifetime in 
awarding additional dependency benefits to the veteran for 
the appellant as his spouse.

In sum, the Board is without authority, despite the questions 
raised by the record relevant to the circumstances 
surrounding the veteran's obtainment of a declaration as to 
the appellant's presumed death, to ignore the veteran's 
marriage to the appellant, which is valid under governing 
Philippine laws and has not been declared null or void.  
Accordingly, the appellant, and not appellee, is recognized 
as the veteran's surviving spouse for the purpose of VA death 
pension benefits.



ORDER

The appellant is recognized as the veteran's surviving spouse 
for the purpose of VA death pension benefits.  The appeal is 
granted.  



		
	D. C. Spickler	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

